Case: 5:17-cv-00430-REW-MAS Doc #: 112 Filed: 05/26/20 Page: 1 of 1 - Page ID#: 2331




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION at LEXINGTON


  BRIAN ROBERT BLAZER                              )
  d/b/a CARPENTER BEE SOLUTIONS,                   )
                                                   )
         Plaintiff,                                )
                                                   )                    Civil Action No.
  v.                                               )                  5:17-430-REW-MAS
                                                   )
  CHRISMAN MILL FARMS, LLC.,                       )
                                                   )
         Defendant,                                )

                                               ORDER

         On April 29, 2020, Judge Wier referred this matter for prompt mediation. [DE 111]. The

  Court has attempted to contact counsel to schedule this mediation. Counsel for plaintiff, Joseph J.

  Gleason, has repeatedly failed to return communications with opposing counsel or the Court

  regarding mediation.

         Accordingly, the Court ORDERS Mr. Gleason to SHOW CAUSE why he should not be

  held in contempt for failure to communicate. Furthermore, the Court requests Mr. Gleason contact

  opposing counsel and provide the Court with possible mediation dates.

         Entered this 26th day of May, 2020.
